Opinion of Me. Justice Gary on petition foe eeheaeing. We omitted to notice in the original opinion the alleged error in denying a motion in arrest of judgment. The case was commenced by John M. and Luvenia Hess. All the pleadings remain so. At the trial an order was made thus: “ On motion of plaintiff’s attorney it is ordered that all papers and proceedings in said cause be, and are hereby amended by discontinuing as to the co-plaintiff, J. M. Hess.” Inartificial as this may be, the objection that no change was made in the pleadings is purely technical, and if Sec. 6 of Chap. 7, E. S., is to have any effect, should be disregarded. It is not like Ogden v. Town of Lake View, 121 Ill. 422, where leave to introduce a substantial matter was granted, but never acted upon. Here, so far as the pleadings can be affected by an order of record, the amendment is made. We have hitherto disregarded similar objections. Bensley v. Brockway, 27 Ill. App. 410; Wis. Cent. Ry. v. Weiczorck, No. 4796, last term. Petition denied.